Citation Nr: 0126788	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for vasomotor 
rhinitis currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for postoperative 
residuals of an inflammatory pseudotumor of the upper lobe of 
the right lung claimed to have been caused by medication 
prescribed for service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 1965 to June 1969 
followed by an unverified period of service in the Reserves 
and National Guard.

In June 1974, service connection was granted for bronchial 
asthma with vasomotor rhinitis, and a 10 percent evaluation 
was assigned.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1998 decision of the 
Manchester, New Hampshire, Regional Office (RO), which denied 
entitlement to service connection for a lung tumor, then 
characterized as lung cancer, and from a December 1998 
decision denying an increased evaluation for bronchial asthma 
with vasomotor rhinitis.

A January 1999 RO decision increased to 30 percent the 
evaluation for bronchial asthma with vasomotor rhinitis.  In 
a November 1999 decision, a Decision Review Officer (DRO) 
continued the 30 percent evaluation for bronchial asthma and 
assigned a separate 10 percent evaluation for vasomotor 
rhinitis, with both ratings effective in July 1998, the date 
of claim for increase.  The DRO also continued the denial of 
service connection for the tumor disorder, now characterized 
as inflammatory pseudotumor of the right upper lobe secondary 
to bronchial asthma.

The veteran testified at an August 2001 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


REMAND

When additional pertinent evidence is received after a 
Statement of the Case (SOC) has been issued, a Supplemental 
Statement of the Case (SSOC) will be furnished to the 
appellant and his representative.  38 C.F.R. § 19.31 (2001).  
In this case, subsequent to the March 2000 remand, pertinent 
private and VA treatment records, dated from 1998 to 2000, 
were added to the file, but an SSOC was not issued indicating 
that that evidence had been considered by the RO.

In addition, with regard to the evaluation for bronchial 
asthma, the Board notes that pulmonary function studies 
repeatedly showed forced vital capacity (FVC) that exceeded 
that predicted.  For example, pulmonary function studies 
conducted at Elliot Hospital in June 1998 showed, after 
bronchodilation, forced expiratory volume in 1 second (FEV1) 
to be 92 percent of predicted and FVC to be 127 percent, 
described by the pulmonologist as "supranormal," of 
predicted.  The ratio of FEV1/FVC was 54 percent, a figure 
that seems to be artificially skewed by the "supranormal" 
FVC.  It is questionable whether the FEV1/FVC ratio is an 
accurate measure of disability where, as here, FVC is better 
than predicted.  A medical opinion that addresses that 
question would be helpful.

The Board notes that there has been a change in the law 
during the pendency of the appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107 
and 5126 (West Supp. 2001).  VCAA eliminated the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a).  It also 
provided for an enhanced duty on the part of VA to notify a 
claimant of the evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103.  In addition, it defined the obligation 
of VA with respect to its duty to assist the claimant.  
38 U.S.C.A. § 5103A.  VCAA is applicable to all claims filed 
on or after the date of its enactment, or filed before the 
date of enactment and not final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2099 (2000).

The service-connection claim is mainly based on the veteran's 
contention that albuterol, a bronchodilating inhalant 
prescribed at various times by VA and private physicians for 
his service-connected bronchial asthma, caused an 
inflammatory pseudotumor which was removed from the upper 
lobe of his right lung during July 1998 surgery.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  There is 
no evidence in this case that the inflammatory pseudotumor 
arose or was aggravated during the veteran's military 
service, or was manifest to the required degree during the 
applicable presumptive period, and he has not contended 
otherwise.

However, service connection can also be established, except 
as provided in 38 C.F.R. § 3.300(c), for disability 
attributable, or secondary, to another service-connected 
disorder.  38 C.F.R. § 3.310.  For claims filed after June 9, 
1998, and the veteran's claim was filed in February 1999, 
secondary service connection will not be granted for 
disability attributable to the use of tobacco.  38 C.F.R. 
§ 3.300(c).
In this case, the evidence shows that the veteran used 
tobacco in spite of his bronchial asthma, and he even used it 
after he was diagnosed with chronic obstructive pulmonary 
disease.  Accordingly, one question that arises in the 
service-connection claim is the relationship, if any there 
is, between the veteran's use of tobacco and the inflammatory 
pseudotumor.  Medical evidence that addresses that question 
should be obtained before adjudicating the secondary service 
connection issue.  

Another problem with the service-connection claim is that, 
under the present state of the record, there is no medical 
evidence of current disability.  That is, there is no 
evidence that the veteran actually has residuals from the 
inflammatory pseudotumor or from the 1998 surgery that 
removed it.  However, service connection is granted, not for 
disease incurred in service or for a disorder caused by 
disease incurred there, but for disability resulting from 
such a disease.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  So the veteran is advised, pursuant to VCAA, that 
some of the evidence needed to substantiate his service-
connection claim is medical evidence that he actually has 
residuals of the pseudotumor or of the surgery that removed 
it.

To be sure, the veteran testified at the August 2001 hearing 
that he had shortness of breath since the surgery.  However, 
the veteran is a layman (i.e., a person without medical 
training or expertise) and, while he may report symptoms, he 
is not competent to offer an opinion concerning medical 
etiology or diagnosis.  Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is needed.  

Still another problem with the service-connection claim is 
that, under the present state of the record, there is no 
medical evidence that links the inflammatory pseudotumor to 
the albuterol the veteran used for his asthma.  The veteran 
testified that he thought it was a "possibility" that the 
medication and the pseudotumor were related but, again, the 
veteran is a layman and his testimony regarding medical 
etiology is not competent evidence.  Heuer, Grottveit, supra.  
Moreover, even if a doctor opined that a relationship was 
"possible," that opinion would probably be too speculative 
to permit service connection.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 
(1998).

The veteran did submit, in support of his claim, what appears 
to be the "product information" brochure that was issued 
with albuterol by the pharmaceutical manufacturer.  On the 
brochure in the file, someone, presumably the veteran, 
highlighted a portion thereof, under the heading, 
"Carcinogenesis, Mutagenesis, Impairment of Fertility," 
which reads as follows:  

Albuterol sulphate, like other agents in 
its class, caused a significant dose-
related increase in the incidence of 
benign leiomyomas of the mesovarium in a 
two-year study in the rat at doses 
corresponding to 93,463, and 2,315 times, 
respectively, the maximum inhalational 
dose for a 50-kg human.

This material, of course, is not specific to the veteran and, 
in fact, may not be applicable.  Therefore, he is advised, 
pursuant to VCAA, that some of the evidence needed to 
substantiate his service-connection claim is medical evidence 
that relates postoperative residuals, if any there are, of an 
inflammatory pseudotumor of the right upper lobe to the use 
of albuterol or otherwise to the service-connected bronchial 
asthma.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for respiratory disorders since 
September 2000 (the most recent VA 
treatment record).  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained.

2.  The veteran should be afforded a 
period of time within which to submit 
medical evidence, in addition to that 
obtained pursuant to paragraph 1 above, 
that shows current disability 
attributable to the right upper lobe 
pseudotumor or to its removal, and 
medical evidence relating the right upper 
lobe pseudotumor to his service-connected 
bronchial asthma or its treatment.

3.  After the development prescribed by 
paragraph 1 above has been completed, and 
evidence obtained pursuant thereto has 
been associated with the claim file, the 
veteran should be afforded a VA 
respiratory disorders examination to 
determine the nature and extent of all 
disability attributable to his service-
connected bronchial asthma and vasomotor 
rhinitis.  The entire claim file, to 
include a complete copy of this decision, 
must be made available to, and reviewed 
by, the physician designated to conduct 
the examination.  All indicated tests and 
studies should be performed, including 
pulmonary function studies.  If FVC is 
greater than predicted, the examiner 
should render an opinion as to whether 
the FEV1/FVC ratio is a valid measure of 
disability.  All objective findings 
should be set forth in the report.

4.  The examination prescribed by 
paragraph 3 above should identify current 
disability attributable to postoperative 
residuals of the right upper lobe 
pseudotumor and should distinguish that 
disability from that attributable to 
bronchial asthma.  The examination should 
also address the relationship between the 
pseudotumor and the veteran's bronchial 
asthma, medication prescribed for the 
asthma, and the veteran's use of tobacco.  
The examiner should render an opinion, if 
possible, as to the etiology of the 
pseudotumor.

5.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure that all notification and 
development actions required by 38 U.S.C. 
§§ 5103 and 5103A (as amended), and 
implemented by the new regulation to be 
codified at 38 C.F.R. § 3.159, are 
satisfied.  When notification and 
development have been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claims and adjudicate the claim for 
service connection for postoperative 
residuals of a right upper lobe 
pseudotumor.  With regard to the 
increased-rating claims, if the decisions 
remain adverse to the veteran in any way, 
he and his representative should be 
furnished with an SSOC and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

